DETAILED ACTION

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: claim 5 recites that the plurality of geometrical shapes comprise circles – which is not recited in the instant specification. See originally filed Figure 23A which supports a circle geometric shape. 

Claim Objections
Claim(s) 3 is/are objected to because of the following informality: “filler” should inserted before “and” at line 2. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 at line 4, “the same material” lacks antecedent basis. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4-6, and 19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by WO 2014/156839 A1. 
Claims 1 and 19, WO’839 teaches a smokable element CG (pg1-2 – see English machine translation) comprising a distal end and a proximal end. See Figure 1A of the reference as shown below (annotations added by examiner). Element CG comprises a first cylindrical wrapper (i.e. “thin paper” – pg2) extending from the distal end to the proximal end and having a first length – the first length being the complete distance between the distal end and the proximal end. Element CG comprises a chamber housing filter elements 202/203 (inside flexible casing 201), capsule CA-1 (pg2-3), and tobacco at its distal end to the left of filter element 202 (pg2-3). See Figure 1A of the reference shown below. The chamber is wrapped in second cylindrical wrapper 101 (pg2). The chamber has a distal end and a proximal end. See Figure 1A of the reference as shown below. The chamber has a second length which is the complete distance between the distal end of the chamber and the proximal end of the chamber. As demonstrated in Figure 1A – the second length is shorter than the first length. WO’839 teaches that at least some part of the distal end of the chamber is located inside the first cylindrical wrapper in that the first cylindrical wrapper covers the chamber. Capsule CA-1 is placed within the chamber (pg2-3). Capsule CA-1 comprises an inner liquid (for flavoring or other purposes – such as brandy and other liquids: pg1-3) contained within an outer breakable shell. Specifically, capsule CA-1 comprises breakable shell 10 (i.e. “side wall” – pgs3-4) which “breaks” at bent portion 13 (pg405; Fig6). A smokable filler (i.e. tobacco – pg4-5) is placed within the first cylindrical wrapper and at least between said distal end of said chamber and the distal end of said smokable element. See Figure 1A of the reference shown below. The chamber provides support thereunder for capsule CA-1. Claim 1: The claim limitation of “wherein combustion … through said chamber” refers to a method of use of the claimed smokable element and does not provide a structural feature(s) to the claimed smokable element. The claim limitation “wherein said outer … said inner liquid into said chamber” refers to a method of use of the claimed smokable element and does not provide a structural feature(s) to the claimed smokable element. The claim limitation of “prior to said … said capsule has been broken” refers to a method of use of the claimed smokable element and does not provide a structural feature(s) to the claimed smokable element. Claim 19: The claim limitations of “wherein inhalation … flowing through said first and second wrappers” and “by applying inward …. said capsule” refer to a method of use of the claimed smokable element and does not provide a structural feature(s) to the claimed smokable element.

    PNG
    media_image1.png
    581
    1043
    media_image1.png
    Greyscale

	Claims 1 and 19, WO’839 teaches that the chamber includes an inner structure comprising a plurality of geometrical shapes inside and across the second cylindrical wrapper 101 including: 
		●shape where tobacco is present
 		●shape of filter element 202
		●shape of storage space 204
The shape of filter element 202 is configured to support capsule CA-1 from one of its sides prior to capsule CA-1 being broken (pg5 L13-18) and absorb the inner liquid once capsule CA-1 has been broken (pg5 L22-29). Capsule CA-1 is located within one of the plurality of geometrical shapes which is the shape of storage space 204. See Figure 1A of WO’839 shown below (annotations added by examiner):

    PNG
    media_image2.png
    677
    1111
    media_image2.png
    Greyscale

Claim 4, the chamber includes the smokable filler which meets the claim limitation of “a second portion” of the smokable material. See Figure 1A of the reference as shown above (both). The claim limitation of “breaking said shell results in a release of said inner liquid into said second smokable filler” refers to a method of use of the claimed smokable element and does not provide a structural feature(s) to the claimed smokable element.  
Claim 5, WO’839 demonstrates the geometrical shapes to be square or rectangular (Fig1A of reference shown just above).
Claim 6, in WO’839 second cylindrical wrapper 101 (i.e. paper: pg2 ¶3 L8) and the inner structure are constructed from a same material in that the inner structure comprises a portion of the first cylindrical wrapper which is also paper (pg2 ¶3 L2).

Claim Rejections - 35 USC § 103
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/156839 A1 as applied to claim(s) 1, 4-6, and 19 above and further in view of Greenbaum (US 2019/0022158 A1).
Claim 3, the chamber includes the smokable filler. See Figure 1A of the reference as shown above (both).
Claim 3, WO’839 does not teach that the smokable filler in the chamber comprises a filler material different from the tobacco outside the chamber. The claim limitation of “breaking said shell … to said second smokable filler” refers to a method of use of the claimed smokable element and does not provide a structural feature(s) to the claimed smokable element.  
Greenbaum teaches mixing tobacco, of a smokable element such as a cigarette, with additives (i.e. cannabinoids) as health enhancers, harm reducers, and/or experience enhancers (¶2). Greenbaum is considered analogous art in that it is directed to a smoking filler.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided cannabinoids to the smokable filler of WO’839 because Greenbaum teaches mixing tobacco, of a smokable element such as a cigarette, with additives (i.e. cannabinoids) as health enhancers, harm reducers, and/or experience enhancers (¶2). Cannabinoids are a different smokable filler than the tobacco. 

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/156839 A1 as applied to claim(s) 1, 4-6, and 19 above and further in view of Vu (US 10,172,897 B2) and Turner (US 9,532,593 B2).
Claims 7-9, WO’839 does not teach that the liquid in capsule CA-1 is at least one cannabinoid (claim 7) or at least one terpenoid (claim 8) or at least one flavonoid (claim 9) – though WO’839 does desire the capsule’s liquid to impart flavoring (pg1-4).
Tuner teaches the use of cannabinoids and terpenoids smoked herbal blends in cigarette form – i.e. herbs wrapped in rolling paper to form a thin cylinder similar to a cigarette (c4 L49-55) for their therapeutic benefits and psychological effect (c1 L1-26). Turner is considered analogous art in that it is directed to a smoking article.
Vu teaches a capsule, containing a liquid comprising flavonoids, as a means of delivery of the liquid to a user (c25 L63 to c26 L10; c26 L25-57). WO’839 desires the capsule’s liquid impart flavoring (¶19)). Other materials in the liquid may be delivered in the same manner in Vu -- cannabinoids, multiple cannabinoid mixtures, cannabinoid-terpene mixtures, cannabinoid-terpene-flavonoid, terpene, multiple terpene and terpene-flavonoid mixtures. Vu is considered analogous art in that it is directed to cannabinoid, terpenoid, and flavonoid delivery to a user.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in WO’839 that the liquid may be cannabinoids, multiple cannabinoid mixtures, cannabinoid-terpene mixtures, cannabinoid-terpene-flavonoid, terpene, multiple terpene and terpene-flavonoid mixtures in the capsule as Vu teaches a capsule is a well-known and conventional vehicle for delivering such materials with Turner demonstrating the well-known and conventional use of cannabinoids and terpenoids in cigarettes for their therapeutic benefits and psychological effect – further WO’839 desires the capsule’s liquid impart flavoring (pg2-5).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/156839 A1 as applied to claim(s) 1, 4-6, and 19 above and further in view of Johnson (WO 99/56569).
	Claim 2, WO’839 does not teach that the first cylindrical wrapper and second cylindrical wrapper 101 have a circumference that is larger at the tobacco end (distal end) than that at the mouth end (proximal end) (i.e. tapering out).
	Johnson teaches cylindrical wrapping paper 1 for making a tobacco filled cigarette. Paper 1 forms sleeve 11 having wider circumference end 13 – wider than that of end 14. Johnson teaches that some smokers prefer this shape for their cigarette – instead of the conventional cylindrical shape (pg6 ¶1-2 ¶5; pg8 ¶2; Fig2).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in WO’839 that the first cylindrical wrapper and the outer most part of second cylindrical wrapper 101 have a circumference that is wider towards the tobacco end than at the smoking end preceding filter element 202 in that Johnson teaches in the same art as WO’839 that some smokers prefer this tobacco shape over the conventional cylindrical shape.
 
Response to Arguments
	Applicant argues that WO’839 does not teach the new limitations added to claims 1 and 19 (claim 1: L22-26; claim 19: L7-11). However, WO’839 teaches that the chamber (which supports capsule CA-1 configured to allow smoke to pass therethrough before and after capsule CA-1 is broken: p2 ¶3 L15-16) includes an inner structure comprising a plurality of geometrical shapes inside and across the second cylindrical wrapper 101 including: 
		●shape where tobacco is present
 		●shape of filter element 202
		●shape of storage space 204
The shape of filter element 202 is configured to support capsule CA-1 from one of its sides prior to capsule CA-1 being broken (pg5 L13-18) and absorb the inner liquid once capsule CA-1 has been broken (pg5 L22-29). Capsule CA-1 is located within one of the plurality of geometrical shapes which is the shape of storage space 204. See Figure 1A of WO’839 shown below (annotations added by examiner):

    PNG
    media_image2.png
    677
    1111
    media_image2.png
    Greyscale

Applicant argues that WO’839 does not teach the new limitations of claims 5-6. However, claim 5, WO’839 demonstrates the geometrical shapes to be square or rectangular (Fig1A of reference shown just above). Claim 6, in WO’839 second cylindrical wrapper 101 (i.e. paper: pg2 ¶3 L8) and the inner structure are constructed from same material in that the inner structure comprises a portion of the first cylindrical wrapper which is also paper (pg2 ¶3 L2).
With respect to Applicant’s comment(s) regarding the new limitation to claim 2, the limitation claim 3, and the limitation claim 4 and that WO’839 does not teach these claims, see Office action above where for claim 2 – it is rejected under 35 USC 103 over WO’839 in view of Johnson; claim 3 is rejected under 35 USC 103 over WO’839 in view of Greenbaum; and claim 4, the chamber includes the smokable filler which meets the claim limitation of “a second portion” of the smokable material. See Figure 1A of the reference as shown above (both).
With respect to Applicant’s comment(s) regarding the limitations of claim 7, claim 8, and claim 9, Tuner teaches the use of cannabinoids and terpenoids smoked herbal blends in cigarette form – i.e. herbs wrapped in rolling paper to form a thin cylinder similar to a cigarette (c4 L49-55) for their therapeutic benefits and psychological effect (c1 L1-26). Turner is considered analogous art in that it is directed to a smoking article. Vu teaches capsule, containing a liquid comprising flavonoids, as a means of delivery of the liquid to a user (c25 L63 to c26 L10; c26 L25-57). WO’839 desires the capsule’s liquid impart flavoring (¶19)). Other materials in the liquid may be delivered in the same manner in Vu -- cannabinoids, multiple cannabinoid mixtures, cannabinoid-terpene mixtures, cannabinoid-terpene-flavonoid, terpene, multiple terpene and terpene-flavonoid mixtures. 

Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Clark teaches a tapering out cigarette. Bonsack teaches a cigarette machine making tapered cigarettes.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINDA L GRAY/Primary Examiner, Art Unit 1745